

Exhibit 10.5.4

 


 
AMENDMENT NO.  7
 
dated as of February 15, 2008
 
among
 
PAGE FUNDING LLC,
 as Purchaser and Issuer,




CONSUMER PORTFOLIO SERVICES, INC.,
 as Seller and Servicer,


and


WELLS FARGO  BANK, NATIONAL ASSOCIATION,
as Backup Servicer and Trustee


to the


Amended and Restated Sale and Servicing Agreement
dated as of February 14, 2007





 


 
 

--------------------------------------------------------------------------------

 

AMENDMENT NO.  7 TO
 AMENDED AND RESTATED SALE AND SERVICING AGREEMENT


AMENDMENT NO.  7, dated as of February 15, 2008 (the “Amendment”) by and among
PAGE FUNDING LLC, a Delaware limited liability company (in its capacities as
Purchaser, the “Purchaser” and as Issuer, the “Issuer,” respectively), CONSUMER
PORTFOLIO SERVICES, INC., a California corporation (in its capacities as Seller,
the “Seller” and as Servicer, the “Servicer,” respectively), WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association (in its capacities as
Backup Servicer, the “Backup Servicer” and as Trustee, the “Trustee,”
respectively).
 
PRELIMINARY STATEMENT
 
Reference is made to the Amended and Restated Sale and Servicing Agreement dated
as of February 14, 2007, among PAGE FUNDING LLC, CONSUMER PORTFOLIO SERVICES,
INC., and WELLS FARGO BANK, NATIONAL ASSOCIATION, as previously amended by
Amendment No. 1 thereto, dated as of March 30, 2007, by Amendment No. 2 thereto,
dated as of June 29, 2007, by Amendment No. 3 thereto, dated as of September 30,
2007, by Amendment No. 4 thereto, dated as of January 11, 2008, by Amendment No.
5 thereto, dated as of January 24, 2008, and by Amendment No.  6 thereto, dated
as of January 31, 2008  (as so amended, the “Sale and Servicing Agreement”).


Reference is also made to the Note Purchase Agreement dated as of February 14,
2007, among the Issuer and Purchaser, the Seller and Servicer, The Patriot Group
LLC ("Patriot"), as a Class B Note Purchaser and as a Class B Noteholder, and
Waterfall Eden Fund, LP ("Waterfall"), as a Class B Note Purchaser and as a
Class B Noteholder (the “Note Purchase Agreement”).


RECITALS
 
WHEREAS, PAGE FUNDING LLC, CONSUMER PORTFOLIO SERVICES, INC., and WELLS FARGO
BANK, NATIONAL ASSOCIATION (collectively, the “Amending Parties”) have executed
the Sale and Servicing Agreement and the Amending Parties desire to amend the
Sale and Servicing Agreement in certain respects as provided below, with the
effect of  extending the Commitment referenced in Section 2.05 of the Note
Purchase Agreement;
 
WHEREAS, Waterfall and Eden desire to consent to this Amendment, and as the
Class B Note Purchasers desire to consent to the resulting extension of their
several Commitments under the Note Purchase Agreement; and
 
WHEREAS, UBS REAL ESTATE SECURITIES INC., as Controlling Note Purchaser and
Majority Noteholder of the Highest Priority Class, desires to consent to this
Amendment.
 

 


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I - DEFINITIONS
 
SECTION 1.1. Defined Terms.  Unless otherwise defined in this Amendment,
capitalized terms used in this Amendment (including in the Preamble and the
Recitals) shall have the meaning given such terms in the Annex A to the Sale and
Servicing Agreement, as identifiable from the context in which such term is
used.
 
ARTICLE II-  AMENDMENT
 
SECTION 2.1  Amendment to Annex A to the Sale and Servicing Agreement.  In Annex
A to the Sale and Servicing Agreement, the definitions of the following terms:
 
Class B Applicable Margin
 
Class B Default Applicable Margin
 
Class B Scheduled Maturity Date
 
are hereby amended and restated in their entirety to read as follows:
 
“Class B Applicable Margin” means (I) with respect to any day on or prior to the
effective date of this Amendment, 10.00%; and (II) with respect to any day after
the effective date of this Amendment, 12.00%; provided (III) that on any day on
which an Event of Default shall exist, the Class B Applicable Margin shall be
the Class B Default Applicable Margin.
 
“Class B Default Applicable Margin” means (I) with respect to any day on or
prior to the effective date of this Amendment, 12.00%; and (II) with respect to
any day on or after the effective date of this Amendment, 14.00%.
 
“Class B Scheduled Maturity Date” means the first to occur of (i) the closing of
a Securitization Transaction subsequent to the date of this Amendment or (ii)
March 15, 2008; or such later date as agreed upon pursuant to Section 2.05 of
the Class B Note Purchase Agreement.
 
 
ARTICLE III-  EFFECTIVENESS
 
Effective Date.  This Amendment shall be effective as of the date first written
above upon execution and delivery of this Amendment by the Amending Parties
hereto, by Waterfall, by Patriot and by UBS Real Estate Securities Inc.
 

 
 
 

--------------------------------------------------------------------------------

 

ARTICLE VI - MISCELLANEOUS
 
SECTION 4.1. Ratification; Representations and Warranties, Etc.
 
(a)  Except as expressly amended hereby, all of the terms of the Basic Documents
shall remain in full force and effect and are hereby ratified and confirmed in
all respects.  This Amendment shall not constitute a novation;
 
(b)  The Purchaser, Seller, Issuer and Servicer each hereby represents and
warrants that (i) it has the requisite power and authority, and legal right, to
execute and deliver this Amendment and to perform its obligations under this
Amendment, the Sale and Servicing Agreement, as amended hereby, and the Basic
Documents, (ii) it has taken all necessary corporate and legal action to duly
authorize the execution and delivery of this Amendment and the performance of
its obligations under this Amendment, (iii) this Amendment has been duly
executed and delivered by it, (iv) this Amendment constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights of creditors
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law), and (v) after giving effect to this Amendment,
no Default or Event of Default has occurred and is continuing;
 
(c)  Each representation and warranty contained in the Basic Documents (as
modified by this Amendment, if applicable) is true and correct and is hereby
restated and affirmed;
 
(d)  Each covenant contained in the Basic Documents (as modified by this
Amendment, if applicable) is hereby restated and affirmed; and
 
(e) The parties hereto, including without limitation Wells Fargo Bank, National
Association, in its capacities as Bank and Lockbox Processor under the Lockbox
Agreement and as Deposit Account Bank under the Account Control Agreement,
hereby acknowledge and agree that each reference to the Sale and Servicing
Agreement (including, without limitation, Annex A thereto) in the Basic
Documents shall be deemed to refer to such documents or instruments as amended
by this Amendment.
 
SECTION 4.2. Further Assurances.  The parties hereto hereby agree to execute and
deliver such additional documents, instruments or agreements as may be
reasonably necessary and appropriate to effectuate the purposes of this
Amendment and the other Basic Documents.
 
SECTION 4.3. Conflicts.  In the event of a conflict of any provision hereof with
any provision or definition set forth in the Basic Documents, the provisions and
definitions of this Amendment shall control.
 
SECTION 4.4. Severability.  Any provision of this Amendment or any other Basic
Document that is prohibited, unenforceable or not authorized in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such
prohibition, unenforceability or non-authorization without invalidating the
remaining provisions hereof or thereof or affecting the validity, enforceability
or legality of such provisions in any other jurisdiction.
 

 
 
 

--------------------------------------------------------------------------------

 
 
      SECTION 4.5.  Entire Agreement.  This Amendment and the other Basic
Documents constitute the entire agreement among the parties relative to the
subject matter hereof.  Any previous agreement among the parties with respect to
the subject matter hereof is superseded by this Amendment and the other Basic
Documents.  Nothing in this Amendment or in the other Basic Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Amendment or the other Basic Documents.
 
SECTION 4.6. Binding Effect.  This Amendment and the other Basic Documents shall
be binding upon and shall be enforceable by Purchaser, Seller, Issuer, Servicer,
Note Purchasers, the Backup Servicer and the Trustee and their respective
successors and permitted assigns.
 
SECTION 4.7. Counterparts.  This Amendment may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.
 
SECTION 4.8. GOVERNING LAW.   THIS AMENDMENT AND ALL MATTERS ARISING OUT OF OR
RELATING TO THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES.
 
SECTION 4.9. Headings.  The headings of Sections contained in this Amendment are
provided for convenience only.  They form no part of this Amendment, and shall
not affect the construction or interpretation of this Amendment or any
provisions hereof.
 
[Remainder of page intentionally left blank.]
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Amending Parties have caused this Amendment to be duly
executed by their respective duly authorized officers as of the day and year
first above written.
 
PAGE FUNDING LLC, as Purchaser and as Issuer


                        By:     /s/   Mark Creatura
Title:   Vice President


CONSUMER PORTFOLIO SERVICES, INC., as Seller and as Servicer




By:  /s/ Jeff Fritz
Title:  Sr. Vice President & CFO




WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Trustee, Backup Servicer and Deposit Account Bank
 


By:    /s/ Julie A. Tanner
Fischer                                                          
 
Name:      Julie A. Tanner
Fischer                                                                      
 
Title:       Assistant Vice
President                                                                    
 


 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lockbox Processor and Bank
 


 
By:                                                                
 
Name:                                                                           
 
Title:                                                                           
 





 
 
 

--------------------------------------------------------------------------------

 

CONSENTED TO BY:
UBS REAL ESTATE SECURITIES INC.,
as Controlling Note Purchaser and Majority Noteholder of the Highest Priority
Class
and as the Class A Note Purchaser under the Note Purchase Agreement




By:                 /s/ Thomas
Dang                                               
Name:            Thomas
Dang                                                               
Title:              Director                                                             




By:                /s/ Verdi
Contente                                                
Name:           Verdi
Contente                                                                
Title:             Associate
Director                                                              




CONSENTED TO BY:
 
THE PATRIOT GROUP, LLC, as a Class B Note Purchaser and as Holder of a 50%
Percentage Interest of the Class B Notes
 


By:             /s/ Bruce
P. Katz                                                   
Name:        Bruce P.
Katz                                                                   
Title:          Managing
Director                                                                 


CONSENTED TO BY:
WATERFALL EDEN FUND, LP, as a Class B Note Purchaser and as Holder of a 50%
Percentage Interest of the Class B Notes
By: WATERFALL MANAGEMENT, LLC, as general partner
 


By:          /s/ Jack Ross                                                      
Name:      Jack
Ross                                                                      
Title:        Principal                                                                   



